
	

113 HR 21 IH: NRA Members’ Gun Safety Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 21
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Moran introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for greater safety in the use of
		  firearms.
	
	
		1.Short titleThis Act may be cited as the
			 NRA Members’ Gun Safety Act of
			 2013.
		IRequiring a
			 background check for every firearm sale
			101.PurposeThe purpose of this title is to extend the
			 Brady Law background check procedures to all sales and transfers of
			 firearms.
			102.Firearms
			 transfers
				(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						932.Background
				checks for firearm transfers by unlicensed persons
							(a)DefinitionsIn
				this section—
								(1)the term
				unlicensed transferee means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to receive
				a firearm from an unlicensed transferor; and
									(2)the term
				unlicensed transferor means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to
				transfer a firearm to an unlicensed transferee.
									(b)Responsibilities
				of transferors other than licensees
								(1)In
				generalIt shall be unlawful for an unlicensed transferor to
				transfer a firearm to an unlicensed transferee, unless the firearm is
				transferred—
									(A)(i)through a licensed
				dealer under subsection (d);
										(ii)through a law enforcement agency
				under subsection (e);
										(iii)after inspecting a permit that
				confirms a background check under subsection (f); or
										(iv)in accordance with an exception
				described in subsection (g); and
										(B)in accordance with
				paragraph (2).
									(2)Criminal
				background checksExcept as provided in subsection (g), an
				unlicensed transferor—
									(A)subject to
				subparagraph (B), may not transfer a firearm to an unlicensed transferee
				until—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(A);
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes a notification described in subsection (e)(4)(A); or
										(iii)the unlicensed
				transferee has presented a permit that confirms that a background check has
				been conducted, as described in subsection (f); and
										(B)may not transfer a
				firearm to an unlicensed transferee if—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes the
				notification described in subsection (d)(3)(B); or
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes the notification described in subsection (e)(3)(B).
										(3)Absence of
				recordkeeping requirementsNothing in this section shall permit
				or authorize the Attorney General to impose recordkeeping requirements on any
				unlicensed transferor.
								(c)Responsibilities
				of transferees other than licensees
								(1)In
				generalIt shall be unlawful for an unlicensed transferee to
				receive a firearm from an unlicensed transferor, unless the firearm is
				transferred—
									(A)(i)through a licensed
				dealer under subsection (d);
										(ii)through a law enforcement agency
				under subsection (e);
										(iii)after inspecting a permit that
				confirms a background check in accordance with subsection (f); or
										(iv)in accordance with an exception
				described in subsection (g); and
										(B)in accordance with
				paragraph (2).
									(2)Criminal
				background checksExcept as provided in subsection (g), an
				unlicensed transferee—
									(A)subject to
				subparagraph (B), may not receive a firearm from an unlicensed transferor
				until—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(A);
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes a notification described in subsection (e)(4)(A); or
										(iii)the unlicensed
				transferee has presented a permit that confirms that a background check
				described in subsection (f) has been conducted; and
										(B)may not receive a
				firearm from another unlicensed transferor if—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(B); or
										(ii)the law
				enforcement agency through which the transfer is made under subsection (e)
				makes a notification described in subsection (e)(4)(B).
										(d)Background
				checks through licensed dealersA licensed dealer who agrees to
				assist in the transfer of a firearm between unlicensed transferor and an
				unlicensed transferee shall—
								(1)enter such
				information about the firearm as the Attorney General may require by regulation
				into a separate bound record;
								(2)record the
				transfer on a form specified by the Attorney General;
								(3)comply with
				section 922(t) as if transferring the firearm from the inventory of the
				licensed dealer to the unlicensed transferee (except that a licensed dealer
				assisting in the transfer of a firearm under this subsection shall not be
				required to comply again with the requirements of section 922(t) in delivering
				the firearm to the unlicensed transferee) and notify the unlicensed transferor
				and unlicensed transferee—
									(A)of such
				compliance; and
									(B)if the transfer is
				subject to the requirements of section 922(t)(1), of any receipt by the
				licensed dealer of a notification from the national instant criminal background
				check system that the transfer would violate section 922 or State law;
									(4)not later than 31
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which—
									(A)shall be on a form
				specified by the Attorney General by regulation; and
									(B)shall not include
				the name of or other identifying information relating to the unlicensed
				transferor or unlicensed transferee;
									(5)if the licensed
				dealer assists an unlicensed transferor in transferring, at the same time or
				during any 5 consecutive business days, two or more pistols or revolvers, or
				any combination of pistols and revolvers totaling two or more, to the same
				unlicensed transferee, in addition to the reports required under paragraph (4),
				prepare a report of the multiple transfers, which shall—
									(A)be prepared on a
				form specified by the Attorney General; and
									(B)not later than the
				close of business on the date on which the transfer requiring the report under
				this paragraph occurs, be submitted to—
										(i)the office
				specified on the form described in subparagraph (A); and
										(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
										(6)retain a record of
				the transfer as part of the permanent business records of the licensed
				dealer.
								(e)Background
				checks through law enforcement agenciesA State or local law
				enforcement agency that agrees to assist an unlicensed transferor in carrying
				out the responsibilities of the unlicensed transferor under subsection (b) with
				respect to the transfer of a firearm shall—
								(1)(A)contact the national
				instant criminal background check system under section 922(t); and
									(B)(i)receive an
				identification number as described in section 922(t)(1)(B)(i); or
										(ii)wait the period described in
				922(t)(1)(B)(ii);
										(2)conduct such other
				checks as the agency considers appropriate to determine whether the receipt or
				possession of the firearm by the unlicensed transferee would violate section
				922 or State law;
								(3)verify the
				identity of the unlicensed transferee by—
									(A)examining a valid
				identification document (as defined in section 1028(d)) of the unlicensed
				transferee containing a photograph of the unlicensed transferee; or
									(B)confirming that
				the unlicensed transferor has examined a valid identification document
				described in subparagraph (A);
									(4)notify the
				unlicensed transferor and transferee—
									(A)of the compliance
				by the law enforcement agency with the requirements under paragraphs (1), (2),
				and (3); and
									(B)of any receipt by
				the law enforcement agency of a notification from the national instant criminal
				background check system or other information that the transfer would violate
				section 922 or would violate State law;
									(5)not later than 31
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which—
									(A)shall be on a form
				specified by the Attorney General by regulation; and
									(B)shall not include
				the name of or other identifying information relating to the unlicensed
				transferor or unlicensed transferee;
									(6)if the law
				enforcement agency assists an unlicensed transferor in transferring, at the
				same time or during any 5 consecutive business days, two or more pistols or
				revolvers, or any combination of pistols and revolvers totaling two or more, to
				the same unlicensed transferee, in addition to the reports required under
				paragraph (5), prepare a report of the multiple transfers, which shall
				be—
									(A)prepared on a form
				specified by the Attorney General; and
									(B)not later 24 hours
				after the transfer requiring the report under this paragraph occurs, submitted
				to—
										(i)the office
				specified on the form described in subparagraph (A); and
										(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
										(7)maintain records
				of the transfer at such place, and in such form, as the Attorney General may
				prescribe.
								(f)Purchase permits
				confirming background checksAn unlicensed transferor may
				transfer a firearm to an unlicensed transferee if the unlicensed transferor
				verifies that—
								(1)the unlicensed transferee has presented to
				a licensed dealer or a law enforcement official a permit or license that allows
				the unlicensed transferee to possess, acquire, or carry a firearm, and the
				licensed dealer or law enforcement official, as the case may be, has verified
				to the unlicensed transferor that the permit or license is valid;
								(2)the permit or
				license was issued not more than 5 years before the date on which the permit or
				license is presented under paragraph (1) by a law enforcement agency in the
				State in which the transfer is to take place;
								(3)the law of the
				State provides that the permit or license is to be issued only after a law
				enforcement official has verified that neither the national instant criminal
				background check system nor other information indicates that possession of a
				firearm by the unlicensed transferee would be in violation of Federal, State,
				or local law; and
								(4)if the permit or
				license does not include a photograph of the unlicensed transferee, the
				unlicensed transferor has examined a valid identification document (as defined
				in section 1028(d)) of the unlicensed transferee containing a photograph of the
				unlicensed transferee.
								(g)ExceptionsUnless
				prohibited by any other provision of law, subsections (b) and (c) shall not
				apply to any transfer of a firearm between an unlicensed transferor and
				unlicensed transferee, if—
								(1)the transfer is a
				bona fide gift between immediate family members, including spouses, parents,
				children, siblings, grandparents, and grandchildren;
								(2)the transfer
				occurs by operation of law, or because of the death of another person for whom
				the unlicensed transferor is an executor or administrator of an estate or a
				trustee of a trust created in a will;
								(3)the transfer is
				temporary and occurs while in the home of the unlicensed transferee, if—
									(A)the unlicensed
				transferee is not otherwise prohibited from possessing firearms; and
									(B)the unlicensed
				transferee believes that possession of the firearm is necessary to prevent
				imminent death or great bodily harm to the unlicensed transferee;
									(4)the transfer is
				approved by the Attorney General under section 5812 of the Internal Revenue
				Code of 1986; or
								(5)upon application
				of the unlicensed transferor, the Attorney General determined that compliance
				with subsection (b) is impracticable because—
									(A)the ratio of the
				number of law enforcement officers of the State in which the transfer is to
				occur to the number of square miles of land area of the State does not exceed
				0.0025;
									(B)the location at
				which the transfer is to occur is extremely remote in relation to the chief law
				enforcement officer (as defined in section 922(s)(8)); and
									(C)there is an
				absence of telecommunications facilities in the geographical area in which the
				unlicensed transferor is located; or
									(6)the transfer is a
				temporary transfer of possession without transfer of title that takes
				place—
									(A)at a shooting
				range located in or on premises owned or occupied by a duly incorporated
				organization organized for conservation purposes or to foster proficiency in
				firearms;
									(B)at a target
				firearm shooting competition under the auspices of or approved by a State
				agency or nonprofit organization; or
									(C)while hunting,
				fishing, or trapping, if—
										(i)the activity is
				legal in all places where the unlicensed transferee possesses the firearm;
				and
										(ii)the unlicensed
				transferee holds any required license or permit.
										(h)Processing
				feesA licensed dealer or law enforcement agency that processes
				the transfer of a firearm under this section may assess and collect a fee, in
				an amount not to exceed $15, with respect to each firearm transfer
				processed.
							(i)RecordsNothing
				in subsection (e)(7) shall be construed to authorize the Attorney General to
				inspect records described in such subsection or to require that the records be
				transferred to a facility owned, managed, or controlled by the United
				States.
							.
				(b)PenaltiesSection
			 924(a)(5) of title 18, United States Code, is amended by inserting or
			 section 932 after section 922.
				(c)Conforming
			 amendmentThe table of sections for chapter 44 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							932. Background checks for
				firearm transfers by unlicensed
				persons.
						
						.
				103.Effective
			 dateThe amendments made by
			 this title shall take effect 180 days after the date of enactment of this
			 Act.
			IIBackground checks
			 for gun shop employees
			201.Background checks
			 required for employees authorized to possess or transfer firearms or ammunition
			 in the course of a licensed firearm business
				(a)In
			 generalSection 923 of title
			 18, United States Code, is amended by adding at the end the following:
					
						(m)(1)(A)It shall be unlawful for
				a licensed dealer to authorize an employee hired by the employer on or after
				the effective date of this subsection to possess or transfer a firearm or
				ammunition in the course of employment with the licensed dealer, unless the
				licensed dealer has received from the Attorney General a notice that the
				Attorney General has determined that receipt of a firearm by the employee would
				not be unlawful.
								(B)Beginning 3 months after the effective date
				of this subsection, it shall be unlawful for a licensed dealer to authorize an
				employee hired by the employer before the effective date of this subsection, to
				possess or transfer a firearm or ammunition in the course of employment with
				the licensed dealer, unless the licensed dealer has received from the Attorney
				General a notice that the Attorney General has determined that receipt of a
				firearm by the employee would not be unlawful.
								(2)The Attorney General may temporarily waive
				the applicability of paragraph (1) to an employer with respect to an employee
				about whom the employer has submitted to the Attorney General the information
				described in paragraph (3) if the Attorney General determines that the Attorney
				General will be unable to make a determination under paragraph (3) with respect
				to the employee in a timely manner.
							(3)(A)If the Attorney General
				receives from a licensed dealer the name and other identifying information of
				an employee who will be authorized by the licensed dealer to possess or
				transfer a firearm in the course of employment with the licensed dealer, the
				Attorney General shall determine whether it would be unlawful for the employee
				to receive a firearm under Federal law or under the law of any State or
				locality in which the employee may be so authorized. In making the
				determination, the Attorney General may take into account a letter or document
				issued under subparagraph (B).
								(B)(i)If the Attorney General determines that
				such a receipt of a firearm by the employee would not be unlawful, the Attorney
				General shall notify the licensed dealer in writing or electronically of the
				determination, and issue to the employee a letter of clearance, which confirms
				the determination.
									(ii)If the Attorney General determines that
				such a receipt of a firearm by the employee would be unlawful, the Attorney
				General shall notify the licensed dealer in writing or electronically of the
				determination, and issue to the employee a document that—
										(I)confirms the determination;
										(II)explains the grounds for the
				determination;
										(III)provides information on how the
				disability may be relieved; and
										(IV)explains how the determination may be
				appealed.
										.
				(b)Penalties
					(1)AdministrativeSection
			 923(e) of such title is amended by inserting knowingly violated
			 subsection (m)(1) or before willfully violated.
					(2)CriminalSection
			 924(a)(1)(D) of such title is amended by inserting knowingly violates
			 section 923(m)(1) or before willfully.
					(c)Correction of
			 erroneous system informationSection 103(g) of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note) is amended—
					(1)by inserting
			 or by an employee of the individual after
			 transferee the first place it appears; and
					(2)by inserting
			 or employee, as the case may be, after transferee
			 each subsequent place it appears.
					(d)Effective
			 dateThe amendment made by this section shall apply to conduct
			 engaged in after the 3-month period that begins with the date of the enactment
			 of this Act.
				IIIPrevention of
			 terrorists from obtaining firearms or explosives
			301.Granting the
			 attorney general the authority to deny the sale, delivery, or transfer of a
			 firearm or the issuance of a firearms or explosives license or permit to
			 dangerous terrorists
				(a)Standard for
			 exercising attorney general discretion regarding transferring firearms or
			 issuing firearms permits to dangerous terroristsChapter 44 of
			 title 18, United States Code, is amended—
					(1)by inserting the
			 following new section after section 922:
						
							922A.Attorney
				General’s discretion to deny transfer of a firearmThe
				Attorney General may deny the transfer of a firearm pursuant to section
				922(t)(1)(B)(ii) if the Attorney General determines that the transferee is
				known (or appropriately suspected) to be or have been engaged in conduct
				constituting, in preparation for, in aid of, or related to terrorism, or
				providing material support thereof, and the Attorney General has a reasonable
				belief that the prospective transferee may use a firearm in connection with
				terrorism.
							;
					(2)by inserting the
			 following new section after section 922A:
						
							922B.Attorney
				General’s discretion regarding applicants for firearm permits which would
				qualify for the exemption provided under section 922(t)(3)The Attorney General may determine that an
				applicant for a firearm permit which would qualify for an exemption under
				section 922(t) is known (or appropriately suspected) to be or have been engaged
				in conduct constituting, in preparation for, in aid of, or related to
				terrorism, or providing material support thereof, and the Attorney General has
				a reasonable belief that the applicant may use a firearm in connection with
				terrorism.
							;
				and
					(3)in section 921(a),
			 by adding at the end the following:
						
							(36)The term terrorism
				means international terrorism as defined in section 2331(1), and
				domestic terrorism as defined in section 2331(5).
							(37)The term material
				support means material support or resources within the
				meaning of section 2339A or 2339B.
							(38)The term responsible
				person means an individual who has the power, directly or indirectly, to
				direct or cause the direction of the management and policies of the applicant
				or licensee pertaining to
				firearms.
							.
					(b)Effect of
			 attorney general discretionary denial through the national instant criminal
			 background check system (NICS) on firearms permitsSection 922(t)
			 of such title is amended—
					(1)in paragraph
			 (1)(B)(ii), by inserting or State law, or that the Attorney General has
			 determined to deny the transfer of a firearm pursuant to section 922A
			 before the semicolon;
					(2)in paragraph (2),
			 by inserting after or State law the following: or if the
			 Attorney General has not determined to deny the transfer of a firearm pursuant
			 to section 922A;
					(3)in paragraph
			 (3)(A)(i)—
						(A)by striking
			 and at the end of subclause (I); and
						(B)by adding at the
			 end the following:
							
								(III)was issued after a check of the
				system established pursuant to paragraph
				(1);
								;
						(4)in paragraph
			 (3)(A)—
						(A)by adding
			 and at the end of clause (ii); and
						(B)by adding after
			 and below the end the following:
							
								(iii)the State issuing the permit agrees to deny
				the permit application if such other person is the subject of a determination
				by the Attorney General pursuant to section
				922B;
								;
						(5)in paragraph (4),
			 by inserting after or State law, the following: or if the
			 Attorney General has not determined to deny the transfer of a firearm pursuant
			 to section 922A,; and
					(6)in paragraph (5),
			 by inserting after or State law, the following: or if the
			 Attorney General has determined to deny the transfer of a firearm pursuant to
			 section 922A,.
					(c)Unlawful sale or
			 disposition of firearm based on attorney general discretionary
			 denialSection 922(d) of such title is amended—
					(1)by striking
			 or at the end of paragraph (8);
					(2)by striking the
			 period at the end of paragraph (9) and inserting ; or;
			 and
					(3)by inserting after
			 paragraph (9) the following:
						
							(10)has been the
				subject of a determination by the Attorney General pursuant to section 922A,
				922B, 923(d)(1)(H), or 923(e) of this
				title.
							.
					(d)Attorney general
			 discretionary denial as prohibitorSection 922(g) of such title
			 is amended—
					(1)by striking
			 or at the end of paragraph (8);
					(2)by striking the
			 comma at the end of paragraph (9) and inserting; ; or;
			 and
					(3)by inserting after
			 paragraph (9) the following:
						
							(10)who has received
				actual notice of the Attorney General’s determination made pursuant to section
				922A, 922B, 923(d)(1)(H), or 923(e) of this
				title.
							.
					(e)Attorney general
			 discretionary denial of federal firearms licensesSection
			 923(d)(1) of such title is amended—
					(1)by striking
			 Any and inserting Except as provided in subparagraph (H),
			 any;
					(2)in subparagraph
			 (F)(iii), by striking and at the end;
					(3)in subparagraph
			 (G), by striking the period and inserting ; and; and
					(4)by adding at the
			 end the following:
						
							(H)The Attorney
				General may deny a license application if the Attorney General determines that
				the applicant (including any responsible person) is known (or appropriately
				suspected) to be or have been engaged in conduct constituting, in preparation
				for, in aid of, or related to terrorism, or providing material support thereof,
				and the Attorney General has a reasonable belief that the applicant may use a
				firearm in connection with
				terrorism.
							.
					(f)Discretionary
			 revocation of federal firearms licensesSection 923(e) of such
			 title is amended—
					(1)in the first
			 sentence—
						(A)by inserting after
			 revoke the following: —(1); and
						(B)by striking the
			 period and inserting a semicolon;
						(2)in the second
			 sentence—
						(A)by striking
			 The Attorney General may, after notice and opportunity for hearing,
			 revoke and insert (2); and
						(B)by striking the
			 period and inserting ; or; and
						(3)by adding at the
			 end the following:
						
							(3)any license issued
				under this section if the Attorney General determines that the holder of the
				license (including any responsible person) is known (or appropriately
				suspected) to be or have been engaged in conduct constituting, in preparation
				for, in aid of, or related to terrorism, or providing material support thereof,
				and the Attorney General has a reasonable belief that the applicant may use a
				firearm in connection with
				terrorism.
							.
					(g)Attorney
			 general’s ability To withhold information in firearms license denial and
			 revocation suitSection 923(f) of such title is amended—
					(1)in the first
			 sentence of paragraph (1), by inserting , except that if the denial or
			 revocation is pursuant to subsection (d)(1)(H) or (e)(3), then any information
			 on which the Attorney General relied for this determination may be withheld
			 from the petitioner if the Attorney General determines that disclosure of the
			 information would likely compromise national security before the
			 period; and
					(2)in paragraph (3),
			 by inserting after the third sentence the following: With respect to any
			 information withheld from the aggrieved party under paragraph (1), the United
			 States may submit, and the court may rely on, summaries or redacted versions of
			 documents containing information the disclosure of which the Attorney General
			 has determined would likely compromise national security..
					(h)Attorney
			 general’s ability To withhold information in relief from disabilities
			 lawsuitsSection 925(c) of such title is amended by inserting
			 after the third sentence the following: If receipt of a firearms by the
			 person would violate section 922(g)(10), any information which the Attorney
			 General relied on for this determination may be withheld from the applicant if
			 the Attorney General determines that disclosure of the information would likely
			 compromise national security. In responding to the petition, the United States
			 may submit, and the court may rely on, summaries or redacted versions of
			 documents containing information the disclosure of which the Attorney General
			 has determined would likely compromise national security..
				(i)PenaltiesSection
			 924(k) of such title is amended—
					(1)by striking
			 or at the end of paragraph (2);
					(2)in paragraph (3),
			 by striking , or and inserting ; or; and
					(3)by inserting after
			 paragraph (3) the following:
						
							(4)constitutes an act
				of terrorism (as defined in section 921(a)(36)), or material support thereof
				(as defined in section 921(a)(37)),
				or
							.
					(j)Remedy for
			 erroneous denial of firearm or firearm permit exemptionSection
			 925A of such title is amended—
					(1)in the section
			 heading, by striking Remedy
			 for erroneous denial of firearm and inserting
			 Remedies;
					(2)by striking
			 Any person denied a firearm pursuant to subsection (s) or (t) of section
			 922 and inserting the following:
						
							(a)Except as provided
				in subsection (b), any person denied a firearm pursuant to section 922(t) or
				pursuant to a determination made under section
				922B,
							;
				and
					(3)by adding after
			 and below the end the following:
						
							(b)In any case in
				which the Attorney General has denied the transfer of a firearm to a
				prospective transferee pursuant to section 922A or has made a determination
				regarding a firearm permit applicant pursuant to section 922B, an action
				challenging the determination may be brought against the United States. The
				petition must be filed not later than 60 days after the petitioner has received
				actual notice of the Attorney General’s determination made pursuant to section
				922A or 922B. The court shall sustain the Attorney General’s determination on a
				showing by the United States by a preponderance of evidence that the Attorney
				General’s determination satisfied the requirements of section 922A or 922B. To
				make this showing, the United States may submit, and the court may rely on,
				summaries or redacted versions of documents containing information the
				disclosure of which the Attorney General has determined would likely compromise
				national security. On request of the petitioner or the court’s own motion, the
				court may review the full, undisclosed documents ex parte and in camera. The
				court shall determine whether the summaries or redacted versions, as the case
				may be, are fair and accurate representations of the underlying documents. The
				court shall not consider the full, undisclosed documents in deciding whether
				the Attorney General’s determination satisfies the requirements of section 922A
				or
				922B.
							.
					(k)Provision of
			 grounds underlying ineligibility determination by the national instant criminal
			 background check systemSection 103 of the Brady Handgun Violence
			 Prevention Act (Public Law 103–159) is amended—
					(1)in subsection
			 (f)—
						(A)by inserting after
			 is ineligible to receive a firearm, the following: or the
			 Attorney General has made a determination regarding an applicant for a firearm
			 permit pursuant to section 922B of title 18, United States Code;
			 and
						(B)by inserting after
			 the system shall provide such reasons to the individual, the
			 following: except for any information the disclosure of which the
			 Attorney General has determined would likely compromise national
			 security; and
						(2)in subsection
			 (g)—
						(A)in the first
			 sentence, by inserting after subsection (g) or (n) of section 922 of
			 title 18, United States Code or State law the following: or if
			 the Attorney General has made a determination pursuant to section 922A or 922B
			 of such title,;
						(B)by inserting
			 , except any information the disclosure of which the Attorney General
			 has determined would likely compromise national security before the
			 period; and
						(C)by adding at the
			 end the following: Any petition for review of information withheld by
			 the Attorney General under this subsection shall be made in accordance with
			 section 925A of title 18, United States Code..
						(l)Unlawful
			 distribution of explosives based on attorney general discretionary
			 denialSection 842(d) of such title is amended—
					(1)by striking the
			 period at the end of paragraph (9) and inserting ; or;
			 and
					(2)by adding at the
			 end the following:
						
							(10)has received
				actual notice of the Attorney General’s determination made pursuant to section
				843(b)(8) or (d)(2) of this
				title.
							.
					(m)Attorney General
			 discretionary denial as prohibitorSection 842(i) of such title
			 is amended—
					(1)by adding
			 or at the end of paragraph (7); and
					(2)by inserting after
			 paragraph (7) the following:
						
							(8)who has received actual notice of the
				Attorney General’s determination made pursuant to section 843(b)(8) or
				(d)(2),
							.
					(n)Attorney General
			 discretionary denial of Federal explosives licenses and
			 permitsSection 843(b) of such title is amended—
					(1)by striking
			 Upon and inserting the following: Except as provided in
			 paragraph (8), on; and
					(2)by inserting after paragraph (7) the
			 following:
						
							(8)The Attorney
				General may deny the issuance of a permit or license to an applicant if the
				Attorney General determines that the applicant or a responsible person or
				employee possessor thereof is known (or appropriately suspected) to be or have
				been engaged in conduct constituting, in preparation of, in aid of, or related
				to terrorism, or providing material support thereof, and the Attorney General
				has a reasonable belief that the person may use explosives in connection with
				terrorism.
							.
					(o)Attorney General
			 discretionary revocation of Federal explosives licenses and
			 permitsSection 843(d) of such title is amended—
					(1)by inserting
			 (1) in the first sentence after if; and
					(2)by striking the
			 period at the end of the first sentence and inserting the following: ;
			 or (2) the Attorney General determines that the licensee or holder (or any
			 responsible person or employee possessor thereof) is known (or appropriately
			 suspected) to be or have been engaged in conduct constituting, in preparation
			 for, in aid of, or related to terrorism, or providing material support thereof,
			 and that the Attorney General has a reasonable belief that the person may use
			 explosives in connection with terrorism..
					(p)Attorney
			 General’s ability To withhold information in explosives license and permit
			 denial and revocation suitsSection 843(e) of such title is
			 amended—
					(1)in the first sentence of paragraph (1), by
			 inserting except that if the denial or revocation is based on a
			 determination under subsection (b)(8) or (d)(2), then any information which the
			 Attorney General relied on for the determination may be withheld from the
			 petitioner if the Attorney General determines that disclosure of the
			 information would likely compromise national security before the
			 period; and
					(2)in paragraph (2),
			 by adding at the end the following: In responding to any petition for
			 review of a denial or revocation based on a determination under section
			 843(b)(8) or (d)(2), the United States may submit, and the court may rely on,
			 summaries or redacted versions of documents containing information the
			 disclosure of which the Attorney General has determined would likely compromise
			 national security..
					(q)Ability To
			 withhold information in communications to employersSection
			 843(h)(2) of such title is amended—
					(1)in subparagraph
			 (A), by inserting or section 843(b)(1) (on grounds of terrorism) of this
			 title, after section 842(i),; and
					(2)in subparagraph
			 (B)—
						(A)by inserting
			 or section 843(b)(8) after section 842(i);
			 and
						(B)in clause (ii), by
			 inserting , except that any information that the Attorney General relied
			 on for a determination pursuant to section 843(b)(8) may be withheld if the
			 Attorney General concludes that disclosure of the information would likely
			 compromise national security before the semicolon.
						(r)Conforming
			 amendment to immigration and nationality actSection
			 101(a)(43)(E)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(43)(E)(ii)) is amended by striking  or (5) and inserting
			 (5), or (10).
				IVReporting of lost
			 or stolen firearms to state or local police
			401.Requirement
			 that gun owners report lost or stolen firearms to state or local
			 policeSection 923(g)(6) of
			 title 18, United States Code, is amended—
				(1)by inserting
			 (A) after (6); and
				(2)by adding after
			 and below the end the following:
					
						(B)Each person who owns or possesses a firearm
				shall report the theft or loss of the firearm, within 48 hours after the theft
				or loss is discovered, to the appropriate local
				authorities.
						.
				VConcealed firearms
			 permits
			501.Concealed
			 firearms permits
				(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 inserting after section 926C the following:
					
						926D.Concealed
				firearms permits
							(a)In
				generalEach State that allows residents of the State to carry
				concealed firearms in or affecting interstate or foreign commerce shall—
								(1)establish a
				process to issue permits to residents of the State to carry concealed firearms
				in or affecting interstate or foreign commerce; and
								(2)require that each
				resident of the State seeking to carry a concealed firearm in or affecting
				interstate or foreign commerce in the State obtain a permit through the process
				established under paragraph (1).
								(b)RequirementsIn
				establishing a process to issue permits to carry concealed firearms under
				subsection (a), a State shall—
								(1)ensure that a
				local law enforcement agency participates in the process; and
								(2)at a minimum,
				require that an applicant for a permit to carry a concealed firearm in or
				affecting interstate or foreign commerce—
									(A)be a legal
				resident of the United States;
									(B)be not less than
				21 years of age;
									(C)demonstrate good
				cause for requesting a concealed firearm permit;
									(D)demonstrate that
				the applicant is worthy of the public trust to carry a concealed firearm in
				public;
									(E)complete a firearm
				safety training course certified by the State; and
									(F)not have been
				convicted of a crime of violence.
									(c)Law enforcement
				agency reportIf a State establishes a process under subsection
				(a) that allows for an agency other than a law enforcement agency to issue
				permits to carry concealed firearms, the process shall require that—
								(1)a local law
				enforcement agency submit to the agency responsible for issuing permits a
				written report that describes whether the applicant meets the standards of the
				State to carry a concealed firearm; and
								(2)the agency
				responsible for issuing permits maintain a report submitted under paragraph (1)
				in the file of the applicant.
								(d)DefinitionIn
				this section, the term local law enforcement agency means a law
				enforcement agency of the unit of local government with jurisdiction of the
				area in which the applicant for a permit to carry a concealed firearm
				resides.
							(e)ComplianceNot
				later than 270 days after the date of enactment of this section, each State
				described in subsection (a) shall be in compliance with this
				section.
							.
				(b)Technical and
			 conforming amendmentThe table of sections for such chapter is
			 amended by inserting after the item relating to section 926C the
			 following:
					
						
							926D. Concealed firearms
				permits.
						
						.
				
